RECEIVED IN
                                                      COURT OF CRUWNAL APPEALS
C\trY. of 4-h-e. £oort
                                                            JAN 05 2015
#0 ^oX /2302
AvrhYx 7toj> .767/1
                                                          Abel Acosta, Clerk



 £.£.* f6>vtV) Minnle.k-e v. Tht Shzfr <o-P Tc*2J
      Trol LcoA /U£>1\ Z<2l3\oft-8b
      \*Sr\\r sxumW % \aJ&-0D,6ZQ-D2.




 offttJL ,A 4**l 3UL r*£r«*^ c^jd nu„Ler -pfajL J*u £huvu* +fo kUc             'r




 U-hW Or 3*4 nokfitetoi*




 iVi +ti/i miter.




                                                    ^Wv-? /Vinoit&e ^n^inH
•state of reyA5                  I   Trr3i <w * 2073d,a^<*
COi/jUTY of- uMUtefc             ^ ^ ^ # u;e-fifths-02

                       AFFIDAVIT flF Tklhr&Eklrf



rm ,h^ ,JW,fW „„„*„ /5 mimtX ^ pr^fh inczrctraM m

fitmlty of *rW #of ^ -fbrtnim * hut ,nJ correal ff/lJ JT h„t
*WtJ Knc^-e of f^5 Civ.er.cUe^ CaJe Ann i iUOo) Acis 2*11.




  ± \nzvl no Prcptrh euon^Ji
  X IW M ush or checks aCLouAi \
CSINIB0£/CINIB0£                               TEXAS      DEPARTMENT OF CRIMINAL                JUSTICE                        l£/£9/14
EO72/HCH3305                                              IN-FORMA--PAUPERIS DATA                                              15 s54:£5
TDCJ#:       01727174              SIDtts             07850084       LOCATION :     ELLIS                         INDIGENT     DTE:
NAMEs      MENNIEFEE,KEVIN                                                        1BEGINNING    PERIOD:          05/01/14
PREVIOUS          TDCJ        NUMBERS:                 0144£0S4
CURRENT         BALs                        100 . 80      TOT    HOLD      AMTs                iZ). 00    3MTH    TOT   DEP:             185. 08
6MTH DEP:                                   £45|.00 6MTH             AVG   BALs             c!.1..94      (?MTH   AVG   DEP:               40. Sii
MONTH HIGHEST                 BALANCE                 TOTAL    DEPOSITS            MONTH HIGHEST. BALANCE               TOTAL    DEPOSITS
10/14.                .61. 71                                 £0. 00               07/14            53,,07                       0. 00
09/14                 108. s e                            115.00                   06/14            59., 07                     60. 00
08/14                  45. £6                                 50. 00               05/14            45,. 16                      0. 00
PROCESS         DATE             HOLD          AMOUNT            HOLD      DESCRIPTION




STATE OF TEXAS COUNTY OF \X1 ^\\t|_
ON THIS THE JLA DAY OF AVn^
                                                       \^4i
                                w    I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE                        REGARDING             THE     OFFENDER'S     ACCOUNT.           NP   SIGs
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                                                          OR SID NUMBER:




  • /v:>'":S\             H. CHEN EVERT                   •
  * ..IS 7 i I to,ypaHI..-,Slw*< T,v:,5 ,
  .,   N./ !.)- 'V'                Ci-'". .w.:3'!i>

               Ni o *n f y Vt <t ii o u t A3 o n ci